                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION                                 JAN 25 2019
                                                                           ~stricto,t
                                                                            Clerk,, U
                                                                                        Courts
                                                                             issou/a o •o_
                                                                                         ntana
                                                                                      rv1s1on
 UNITED STATES OF AMERICA,                           CR 18-26-BU-DWM

                     Plaintiff,

       vs.                                                   ORDER

 LEONARDO ADRIAN
 COLMENERO HERNANDEZ,

                     Defendant.


      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 28, 2018. Neither party objected

and therefore the parties are not entitled to de nova review of the record. 28

U.S.C. § 636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003). This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach. Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Leonardo Adrian Colmenero


                                           1
Hernandez's guilty plea after Colmenero Hernandez appeared before him pursuant

to Federal Rule of Criminal Procedure 11, and entered his plea of guilty to one

count of illegal reentry of deported alien in violation of8 U.S.C. § 1326(a), as set

forth in the Information.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

22), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing, when the Court will have reviewed the Plea
                                        ~




Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Leonardo Adrian Colmenero

Hernandez's motion to change plea (Doc. 12) is GRANTED, and Colmenero

Hernandez is adjudged guilty as charged in the Information .
                        .J.-
      DATED this ~       day of January, 2019.




                                                     olloy, District Judge
                                                     District Court




                                            2
